Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1 and 15 is/are amended, claim 7 is/are cancelled.  Currently claims 1-6, 8-20 are pending in this application.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-11, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (20100206394) in view of Lundman (20130048130).
Regarding claims 1 and 3, Song et al, (Fig 12,13, with details of anchor shown in Fig 1-11) discloses a flow restriction system 200 for restricting fluid flow through a pipe, the flow restriction system comprising: an anchor 220,250 including: an alignment body (portion of 220 outside pipe 20), a shield body (250 and portion of 220 inside pipe 20) extending from the alignment body, the shield body having an upstream face and a downstream face opposite the upstream face, the shield body configured to block at least a portion of the fluid flow through the pipe, the shield body configured to be the most upstream portion of the flow restriction system in the pipe (Fig 12), the shield body including a shield body width at 250 configured to extend perpendicularly to a length of the pipe.
Song discloses the expandable plug 278 as expandable plates but fails to disclose an inflatable plug. Lundman (Fig. 1-6), teaches dual inflatable blocker with a first flow restriction system 34,30-22 and a second flow restriction system 26-18 for restricting fluid flow through a pipe, the first flow restriction system comprising: an anchor 30,34 including: an alignment body 34, a shield body 30 extending from the alignment body, the shield body having an upstream face (left face of 30) and a downstream face (right face of 30) opposite the upstream face and a first fluid passage 146,58 defined in the alignment body and the shield body; and an inflatable plug 22 coupled to the downstream face of the shield body, the inflatable plug including an interior chamber, the interior chamber in fluid communication with the first fluid passage 146,58. The downstream face of the shield body 30 is flat.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by 
As to claim 2, Song discloses the upstream face of the shield body (250 and portion of 220 inside pipe 20) is curved (at the portion of 220 inside pipe 20).
As to claim 4, Song discloses fluid flow bypass passage defined in the alignment body (portion of 220 outside pipe 20) and shield body (250 and portion of 220 inside pipe 20), the fluid flow bypass passage configured to receive fluid flow from upstream of the anchor (left side in Fig 12). 
As to claim 5, Song discloses a conduit 400 connected to the alignment body 220  (through hot tap sleeve 210 upper portion) and in fluid communication with the fluid flow bypass passage (inside 220), the fluid flow bypass passage and the conduit configured to carry fluid flow from upstream of the inflatable plug (278 of Song modified into an inflatable plug in view of claim 1 modification), out of the pipe 20 and around the inflatable plug, to downstream of the inflatable plug (through 300 back into pipe 20).
As to claim 6, Song as modified (when provided with plug and supporting shield body in view of claim 1 modification, as shown in Lundman) would have the inflatable plug changes from an uninflated state to an inflated state; at least one band 158 is wrapped around both the shield body and the inflatable plug in the uninflated state; and wherein the at least one band 158 releases (Fig 5 to Fig 6) as the inflatable plug changes to the inflated state.
As to claim 8, Song discloses a hot tap sleeve 210 is configured to couple to the pipe 10; and wherein the anchor and inflatable plug are together insertable (Fig 12 in Song modified into inflatable mechanism in view of claim1 modification) through the hot tap sleeve 210 to move the shield body and the inflatable plug into the pipe.
As to claim 9, the hot tap sleeve 110 includes an inner wall surface; and the alignment body 220 includes a peripheral surface generally parallel to the inner wall surface.
As to claim 10, Song as modified (when provided with plug and supporting shield body in view of claim 1 modification, as shown in Lundman) would have the shield body 30 and the inflatable plug 22 in an uninflated state generally fit (see Fig 5 and 6 of Lundman) within a footprint of the alignment body (220 of Song), the footprint defined by a peripheral surface of the alignment body.
As to claim 11, Song as modified (when provided with plug and supporting shield body in view of claim 1 modification, as shown in Lundman) would have the shield body 30 and the inflatable plug 22 are configured to be inserted into the pipe (Fig 6 of Lundman) without first stopping the flow in the pipe.
Regarding claim(s) 15, in making and/or using the device of Song, (Fig. 12,13, with details of anchor shown in Fig 1-11), for restricting fluid flow through a pipe 20, one would perform the steps of inserting a shield body (250 and portion of 220 inside pipe 20) of an anchor 220,250 into the pipe 20, thereby producing a pressure differential in the fluid flow through the pipe (due to restriction caused by lower end of 220 to flow); and expanding an expandable plug 278 to seal the pipe.
Song discloses the expandable plug 278 as expandable plates but fails to disclose an inflatable plug. Lundman (Fig. 1-6), teaches dual inflatable blocker with a first flow restriction system 34,30-22 and a second flow restriction system 26-18 for restricting fluid flow through a pipe, the first flow restriction system comprising: an anchor 30,34 including: an alignment body 34, a shield body 30 extending from the alignment body, the shield body having an upstream face (left face of 30) and a downstream face (right face of 30) opposite the upstream face and a first fluid passage 146,58 defined in the alignment body and the shield body; and an inflatable plug 22 coupled to the downstream face of the shield body, the inflatable plug including an interior chamber, the interior chamber in fluid communication with the first fluid passage 146,58. The downstream face of the shield body 30 is flat.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Song with inflatable plug coupled to a flat downstream face of a plug supporting shield body inflated by a first fluid passage defined in the alignment body and shield body for filling an interior chamber of inflatable pug as taught by Lundman as an art recognized substitute expandable plug yielding predictable results of selectively blocking flow through the pipe. 
As to claim 16, Song as modified (when provided with inflatable plug in view of claim 1 modification, as shown in Lundman) discloses the inserting step (Fig 6 of Lundman) including inserting the shield body 30 and the inflatable plug 22 into the pipe 14 together with the inflatable plug in an uninflated state.
As to claim 17, Song as modified (when provided with inflatable plug in view of claim 1 modification, as shown in Lundman) discloses the inserting step (Fig 6 of Lundman) including inserting the shield body 30 and the inflatable plug 22 together into the pipe 14 through a hot tap sleeve 110 coupled to the pipe.
As to claim 18, Song discloses routing at least a portion of the fluid flow through a fluid flow bypass passage 400, the fluid flow bypass passage passing the fluid flow through the anchor 250,220, out of the pipe 20, and back into the pipe 20 downstream of the inflatable plug (plug 278 modified into inflatable plug view of claim 15 modification).
As to claim 20, in Song as modified (when provided with inflatable plug in view of claim 1 modification, as shown in Lundman) occurs with the fluid flow moving generally .
Claim(s) 12-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (20100206394) in view of Lundman (20130048130) further in view of Lundman (20080163951 - hereinafter Lu-2).
Song as modified fails to disclose a second fluid replacing the first fluid in the inflatable plug during inflation. Lu-2, Fig 1-7, teaches an inflatable plug with a first fluid passage (at inlet of 625) and second fluid passage (at inlet of 630), the interior chamber of the inflatable plug in fluid communication with the second fluid passage (through 630), wherein each of the first fluid passage (at inlet of 625) and the second fluid passage (at inlet of 630) is in selective fluid communication (by valves, claim 10 of Lu-2) with the interior chamber of the inflatable plug; the first fluid passage is configured to carry a first fluid into and out of the interior chamber of the inflatable plug; and the second fluid passage is configured to carry a second fluid into and out of the interior chamber of the inflatable plug. a first fluid tube disposed in the interior chamber of the inflatable plug, the first fluid tube 705 in fluid communication with the first fluid passage; a second fluid tube 710 disposed in the interior chamber of the inflatable plug, the second fluid tube in fluid communication with the second fluid passage; a float 715 coupled to the first fluid tube, the float having a density that is less than a density of the second fluid (too enable floating on water); a weight 720 coupled to the second fluid tube, the weight having a density that is greater than the density of the second fluid (to enable positioning at bottom) such that during inflation second fluid replaces first fluid in the plug (Para 28,31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Song as modified with a second water passage to the plug with internal air passage having a float and internal water passage with a weight such that water is used to replace with air filled in the plug as taught by Lu-2 in order to provide increased stability to the interior of the plug (by having water filled plug).  Since the plug filling passages of Song as modified (when modified in view of claim 1 and 15 modification as shown in Lundman) pass through the alignment and shield body, the second (water) passage (which is also used for expansion of plug) would also pass through alignment and shield body.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Song is cited to show teaching of shield body as most portion with a width smaller than expandable plug and Lundman is cited to show incorporation of inflatable plug.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753